DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/20/2020 is entered and acknowledged by the Examiner. Claims 27, 28, 32, and 40 have been amended. Claims 1-26 and 33 have been canceled. Claims 27-32 and 35-40 are currently pending in the instant application.
The objection of the Abstract is withdrawn in view of Applicant’s amendment.
The objection of claims 28 and 32 is withdrawn in view of Applicant’s amendment.
The rejection of claims 27-40 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 27-32 and 37 under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2007/0072074 A1) in view of Obrovac (US 2009/0053589 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 33-36 under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2007/0072074 A1) and Obrovac (US withdrawn in view of Applicant’s amendment.
The rejection of claims 38-40 under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2007/0072074 A1) and Obrovac (US 2009/0053589 A1) in view of Loveridge (US 2012/0094178 A1) is withdrawn in view of Applicant’s amendment.
Specification
The amended abstract filed on 11/20/2020 has been considered by the Examiner.
Claim Objections
Claims 34-36 are objected to because of the following informalities: 
Claims 34 and 36 depend from canceled claim 33. Therefore, the claims are objected. To advance prosecution, claims 34 and 36 are presumed to depend from independent claim 27.
Claim 35 depends from claim 34 and is objected based on it’s dependency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 28, 32, and 37-40 are is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0141878 A1 (hereinafter Ohashi).
Regarding claim 27, Ohashi disclose a lithium ion secondary battery (the claimed energy storage device) comprises a positive electrode (the claimed first electrode) and negative electrode (the claimed second electrode) with a separator there between 
Ohashi does not anticipate the instant claim because Ohashi does not explicitly disclose the electrolyte solution comprises fluoroethylene carbonate and 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether within one embodiment. However, Ohashi discloses that the electrolyte solution can include solvents and additives that include fluoroethylene carbonate and 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to formulate an electrolyte solution comprising of fluoroethylene carbonate and 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether because the selection of these components from a narrow list as suggested by Ohashi and/or to optimized the electrolyte solution for the same utility in battery would have been obvious. 

Regarding claim 32, Ohashi discloses that the electrolyte solution comprises the (I) solvent including 1,3-propane sultone (See [0023]) and (II) an electrolyte including lithium bisoxalyborate and lithium difluorooxalyborate (See [0020] and [0030]). The (II) electrolyte fulfills the claimed 1,3-propane sultone, lithium bis(oxalate)borate, and lithium difluoro(oxalate)borate, respectively.
Regarding claims 37-38, Ohashi discloses that the positive electrode comprises lithium silicate LiMSiO4 and negative electrode comprises silicon metal as recited in claim 37 (See [0100] and [0111]). Ohashi also discloses that the solid content 
Regarding claim 39, Ohashi discloses that the negative electrode layer (See Figure 1, film item 130) has one or more phases and comprises metal such as silicon and carbon material (See [0108] and [0109]). The combination of silicon metal and carbon material in the electrode would result in one or more carbon phrases and the amount of silicon metal and carbon material would fall within the board range of greater than 0 wt% and less than 90 wt%, respectively.
Regarding claim 40, Ohashi discloses that the negative electrode layer (composite material film) comprises silicon alloy (silicone particles) dispersed in organic phenolic polymer and then carbonized (See [0108], [0114], and [0119]). The carbonization of organic phenolic polymer with silicon alloy dispersed therein would result in a formation of carbon phase from the carbonized polymer with silicon alloy particles distribute throughout the electrode layer.
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2012/0141878 A1) as applied to the above claims, and further in view of Deguchi (US 2011/0045360 A1).
Ohashi is relied upon as set forth above.  

However, Yamamoto discloses a secondary battery having a non-aqueous electrolyte solution comprises fluoroethylene carbonate in an amount of 0.1 weight % to 30 weight % with respect to the total weight of the solvent in the electrolyte in order to improve the charge-discharge cycle performance (See [0011] and [0021]). 
Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to formulate the electrolyte solution of Ohashi with fluoroethylene carbonate in an amount of 0.1 weight% to 30 weight% as suggested by Yamamoto in order to improve the charge-discharge cycle performance. Moreover, it would have been within the purview of a skilled artisan to convert weight percent (wt%) of fluoroethylene carbonate suggested by Yamamoto into volume percent (vol%) as recited in the instant claims from the density of the fluoroethylene carbonate and the converted volume percent of fluoroethylene carbonate would be within the claimed vol% range.
Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2012/0141878 A1) as applied to the above claims, and further in view of Deguchi (US 2011/0045360 A1).
Ohashi is relied upon as set forth above.  
With respect to claims 34-36, Ohashi disclose that the electrolyte including 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether (See [0079] and Table 1, additive (D)), but does not disclose the concentration of the 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether as required in the instant claims.
	In an analogous art of battery, Deguchi discloses a lithium ion secondary battery having an electrolyte comprising of fluorethers including 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether in amount of 5-30 vol% in order to allow metal cations to be retained in the vicinity of the surface of the positive electrode material layer (See [0074] and [0078]).
It would have been obvious for a skilled artisan at the time the invention was filed to incorporate 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether of Ohashi in amount of 5-30 vol% as suggested by Deguchi into the electrolyte solution of Ohashi in order to allow metal cations to be retained in the vicinity of the surface of the positive electrode material layer as suggested by Deguchi.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 

Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761